Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haun et al. (US 6,456,471), hereafter Haun.
Regarding claim 1, Haun at fig. 1 and Fig. 3 discloses an arc fault detection system [25] with a built-in-test [150]:
an arc fault detector [16, 24] having a load noise voltage input [sensor coil 16 that surrounds line conductor 14 which is connected to load 50; 24 is broad band noise detector; output of 16 is input to 24), a test current input [output of 150 is input to sensor 16] and an arc fault detector output [output of 96 of 24]; and
a processing unit [microcontroller 40] having a switch [lines 13-20 of column 7] in electrical communication with the test current input and an input [“COUNTER” input of controller 40] in electrical communication with the arc fault detector output, wherein the processing unit is configured and adapted to randomly generate a new bit [test clock signal] to turn the switch “ON” or “OFF” [lines 13-20 of column 7].
Regarding claim 4, Haun discloses a current sense lead [portion of lead/wire/conductor of a coil 16 near 30 of 25] electrically connected to the load noise voltage input of the arc fault detector.

Claim(s) 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haun et al. (US 6,456,471), hereafter Haun.
Regarding claim 20, Haun at fig1 and fig. 3 discloses a method for testing an arc fault detection system, the method comprising:
outputting a new polynomial (PN) bit [test clock signal has “0” and “1” bit] from a processing unit [40] to a switch [lines 13-20 of column 7] operatively connected to the processing unit to at least one of turn the switch “ON” or turn the switch “OFF,” [lines 13-20 of column 7],
inputting a stimulation signal [output of 150 from microcontroller 40] to an arc fault detection system, if the PN bit is one and the switch is “ON”, while the arc fault detection system is monitoring faults [using 16, 24, 40, Abstract]; and
determining whether the arc fault detection system is operating properly without preventing the arc fault detection system from detecting faults [see Abstract].
Regarding claim 21, Haun system as recited in Claim 1, wherein the processing unit includes an accumulator [claim 17 and lines 15-20 of column 8 i.e. storing calculation of 40 for reset/trip etc.] and a counter [counter].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haun as applied to claim 1 above, and further in view of “Impact of Electrical Contact Resistance on the High-Speed Transmission and On-line Diagnosis of Electrical Connector Intermittent Faults” by Shen Qinmu et al., hereafter Shen.
Regarding claim 2, Haun discloses all the elements including the switch. Haun is silent about said switch is a radio-frequency stimulator switch [RF MEMS switch, page 4225, middle paragraph, left column]. Shen discloses a radio-frequency stimulator switch [RF MEMS switch, page 4225, middle paragraph, left column]. Use of RF MEMS switch has near zero power consumption. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use known RF MEMS switch for the switch of Haun, in order to obtain near zero power consumption.    

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haun as applied to claim 1 above, and further in view of Ostrovsky et al. (US 2017/0117699 A1), hereafter Ostrovsky.
Regarding claim 3, Haun discloses all the elements including a processing unit. Haun is silent about the input of the processing unit is an analog/digital converter. Haun at lines 29-43 of column 3 suggests digital programming of AFCI 25. However silent about input of the processing unit is an analog/digital converter. Ostrovsky in similar environment at ¶0107 discloses the analog signals into digital signals for input into processor 100. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use digital signal for processing unit as taught Ostrovsky for input to the processing unit of Haun to convey input signal with less noise, distortion and interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        



October 21, 2022